Exhibit 10.59
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     First Amendment (the “Amendment”) to Employment Agreement dated as of
July 18, 2007 (the “Agreement”) between Scottish Re Group Limited (the
“Company”) and George R. Zippel (the “Employee”).
     WHEREAS, the Parties wish to modify and supplement the terms of the
Employee’s employment with the Company as hereinafter provided:
     Accordingly, the Parties agree as follows:
     The effective date of this Amendment shall be January 1, 2008.
     The first sentence of Section 2 is amended to read:
          “Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until July 31, 2008.”
     For the calendar year 2007, in addition to the 2007 Bonus provided in
Section 4.2 of the Agreement, the Employee shall receive a Bonus in an amount
equal to $500,000 that shall be paid no later than the date the 2007 Bonus is
payable. The Employee’s cash bonus for the period of January 1, 2008 to July 31,
2008 (“2008 Bonus”) shall be $750,000 and shall be paid not later than August
15, 2008. The 2008 Bonus shall be paid without regard to achievement of
performance measures provided Employee has not terminated his employment without
Good Reason or been terminated by the Company for Cause prior to the end of the
Term.
     The Company shall pay or reimburse the Employee (on a fully grossed-up tax
neutral basis) for the Employee’s reasonable attorneys’ fees and costs incurred
in connection with advice pertaining to and negotiating this Amendment upon
presentation to the Company of bills or invoices for such services and such
other supporting information as the Company may reasonably require. Such payment
or reimbursement and the corresponding gross-up payment shall be made on no
later than fifteen (15) business days following presentation to the Company of
the bills or invoices for such services, which bills or invoices must be
submitted to the Company no later than June 30, 2008.
     In the event that the Company or any other person takes or threatens to
take any action to declare this amended Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, Employee the benefits provided or intended to be provided to
Employee hereunder, the Company irrevocably authorizes Employee from time to
time to retain counsel of Employee’s choice at the expense of the Company as
hereafter provided, to advise and represent Employee in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Whether or not Employee
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
reasonable attorneys, and related fees and expenses incurred by Employee in
connection with any of the foregoing; provided that, in regard to such matters,
the Employee has not acted in bad faith or with no colorable claim of success.
Such payments shall be made within five (5) business days after delivery of

 



--------------------------------------------------------------------------------



 



Employee’s written requests for payment, accompanied by such evidence of fees
and expenses incurred as the Company may reasonably require.
Additionally, if it should appear that the Company has failed to comply with any
of its obligations under the Agreement as amended, the Company irrevocably
authorizes Employee from time to time to retain counsel of Employee’s choice as
hereafter provided, to advise and represent Employee in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. To the extent the Employee
prevails on at least one material issue, the Company will pay and be solely
financially responsible for any and all reasonable attorneys, and related fees
and expenses incurred by Employee in connection with any of the foregoing;
provided that, in regard to such matters, the employee has not acted in bad
faith. Such payments shall be made within five (5) business days after delivery
of Employee’s written requests for payment, accompanied by such evidence of fees
and expenses incurred as the Company may reasonably require, which request must
be no later than 30 days after the determination has been made that the Employee
prevailed on at least one material issue.
     Subpart (b) of Section 5.1 is amended to read:
     “the unpaid portion of any Bonus relating to the calendar year prior to the
calendar year of the Employee’s termination and the unpaid pro rata portion of
the 2008 Bonus;”
     Section 5.2 is amended to read:
     “5.2 By the Company Without Cause; by the Employee with Good Reason; or at
the Expiration of the Term. If (1) during the Term: (i) the Company terminates
Employee’s employment without Cause (which may be done at any time without prior
notice) or (ii) the Employee terminates his employment for Good Reason (within
ninety (90) days following the initial condition giving rise to such Good
Reason), upon at least thirty (30) days prior written notice, or (2) the
Employee’s employment with the Company terminates at the expiration of the Term
pursuant to Section 2, upon execution without revocation of a valid release
agreement in a form reasonably acceptable to the Parties and not in violation of
any applicable laws (the “Release”), the Employee shall be entitled to receive:
          (a) the Accrued Benefits;
          (b) an amount equal to (x) the Employee’s annual Base Salary as of the
date of termination plus (y) an amount equal to 75% of the annual Base Salary
(the “Severance Amount”), payable in a lump sum, less standard income and
payroll tax withholding and other authorized deductions within fifteen (15) days
following the effective date of the Release but in no event later than sixty
(60) days after the date of termination;
          (c) continued payment of the Employee’s Base Salary for the remainder
of the term, payable in accordance with the customary payroll practices of the
Company, provided that each payroll payment shall be treated as a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”);
          (d) if the Employee elects continuing group coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
reimbursement of the cost of such continuation coverage (on a fully grossed up
tax neutral basis) for the earlier of (x) twelve (12) months or (y) such

2



--------------------------------------------------------------------------------



 



earlier date that the Employee is covered under another group health plan,
subject to the terms of the plans and applicable law;
          (e) if such termination of employment occurs prior to the first (1st)
anniversary of a Change in Control, an amount equal to the Retention Bonus,
payable pursuant to Section 4.6 above; and
          (f) the Company shall pay or reimburse the Employee (in either case,
on a fully grossed up tax neutral basis in accordance with the terms of
Section 4.5) for the Employee’s reasonable costs (not to exceed $50,000)
associated with relocating the employee and his family and transporting the
Employee’s household goods from Bermuda or Charlotte, NC to the Employee’s then
principal residence.
     The Company shall have no obligation to provide the benefits set forth
above in the event that Employee breaches the provisions of Section 6.”
     Subsection (b) of Section 5.7 is deleted in its entirety.
     The Company shall indemnify the Employee from and against any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action in which there has been a
final adjudication that Employee committed a deliberately fraudulent or
dishonest act) brought to impose a liability or penalty on the Employee in his
capacity of director, officer, employee or agent of the Company or of any other
corporation or entity which he serves as such at the request of the Company,
against judgments, fines, amounts paid in settlement and expenses, including
attorneys’ fees actually and reasonably incurred as a result of such action
(such attorneys’ fees to be directly paid by the Company), suit or proceeding,
or any appeal thereof to the maximum extent permitted by applicable law. The
Company shall provide for the coverage of the Employee under any applicable
directors and officers liability insurance policy maintained by the Company, to
the same extent and on the same terms that the Company provides such
indemnification to officers and directors of the Company with respect to
occurrences while Employee is or was an officer or director of the Company. To
the extent that any provision in the Company’s indemnification of Employee as
set forth herein is inconsistent with any provision of the Indemnification
Agreement between the Company and the Employee dated as of July 18, 2007, the
provision that is most protective of Employee shall control.
     In each instance in which a term or provision of this Amendment shall
contradict or be inconsistent with a term and provision of the Agreement, the
term or provision contained in this Amendment shall govern and prevail and the
contradicted and inconsistent term or provision of the Agreement shall be deemed
amended accordingly.
     As hereby amended and supplemented, the Agreement remains in full force and
effect.
     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have executed this Agreement as of the day and year first above
mentioned.

            EMPLOYEE
 
    /s/ George R. Zippel   2/27/08            

3



--------------------------------------------------------------------------------



 



         

              SCOTTISH RE GROUP LIMITED
    By:   /s/ Paul Goldean         Name:   PAUL GOLDEAN        Title     CHIEF
ADMINISTRATIVE OFFICER
             02/27/08     

4